Citation Nr: 1828031	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  15-02 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for cervical spine disability, to include as secondary to service-connected thoracolumbar spine disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Rasool, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to September 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The case is now under the jurisdiction of the Houston, Texas RO.

In June 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board hearing in San Antonio, Texas.  A transcript of hearing is associated with the electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to service connection for cervical spine disability.  The claims file reflects that the Veteran underwent cervical spine surgery in 2011. 

At the June 2017 hearing, the Veteran testified that his current cervical spine disability is due to injuries sustained while performing duties in service as a paratrooper.  In particular, the Veteran testified that, in December 1989, he injured his head while performing a parachute jump during Operation Just Cause.  He further testified that, in or around 2002, he injured his neck while performing a parachute jump during a training exercise at Fort Polk, Louisiana.

While a VA examiner provided a medical opinion in May 2013, it does not appear the VA examiner considered the Veteran's lay statements in rendering an opinion.  In light of the lay statements and objective evidence of record, the Board finds that a remand is warranted to obtain a medical examination and opinion on this matter.

The Board also notes that the Veteran testified that there may be outstanding, relevant TRICARE medical records that are relevant to the appeal.  On remand, the AOJ should attempt to obtain these outstanding medical records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant, outstanding VA treatment records.

2.  With the help of the Veteran and his representative as necessary, attempt to obtain any relevant, outstanding TRICARE treatment records.  All efforts to obtain such records should be fully documented, and a negative response must be provided if records are not available.

3.  Schedule the Veteran for VA examination to address the nature and etiology of the Veteran's cervical spine disability.  Access to the electronic claims folder must be made available to the examiner in conjunction with the examination.  

After examination and review of the record, the examiner must opine as to:

(a)  Whether it is at least as likely as not (50 percent or greater) that the Veteran's current cervical spine disability is related to service, to include his reports of injuries sustained during parachute jumps which should be accepted as true although not documented; and

(b)  Whether it is at least as likely as not (50 percent or greater) that the Veteran's current cervical spine disability is caused or aggravated beyond the normal progress of the disorder by the Veteran's service-connected thoracolumbar spine disability.

The examiner must provide a complete rationale for any opinions provided.  Any opinion offered must take into account the Veteran's history and contentions.  The medical reasons for accepting or rejecting the Veteran's statements should be set forth in detail.

4.  Thereafter, the remanded appeal should be readjudicated based on the entirety of the evidence.  If any benefit remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

